DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 8 - 10 directed to inventions non-elected without traverse.  Accordingly, claims 8 - 10 been cancelled.
Reasons for Allowance
Claims 1 – 3 and 5 – 7 are allowed
The following is an examiner’s statement of reasons for allowance: Examiner’s closest art, Nakagawa (U.S. Patent Application Publication Number 2009/0250315), has been presented and discussed in the previous Office Action. Nakagawa teaches a plurality of on-floor carriages configured to be movable on a floor of a facility (figures 1, 2, and 9, element 3 being the ‘on-floor carriage’; pages 4 – 5 and 2, paragraphs 107 and 9), each of the plurality of on-floor carriages includes a support device having a support surface which is configured to allow placement a first workpiece (figures 1, 2, and 9, element 77 being the ‘support device’ and element 78 being the ‘support surface’; page 8, paragraph 124). However, Nakagawa does not teach the on-floor carriages comprising a recessed connection part positioned below a top surface of the on-floor carriages, wherein at least a portion of the support device is positioned within the recessed connection part.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726